Name: Commission Regulation (EC) NoÃ 241/2005 of 11 February 2005 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas for certain products originating in Israel
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 12.2.2005 EN Official Journal of the European Union L 42/11 COMMISSION REGULATION (EC) No 241/2005 of 11 February 2005 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain products originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision of 31 January 2005 (2), the Council has given authorisation for the signing and has provided for the provisional application from 1 May 2004 of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. (2) This Protocol provides for new tariff quotas and for changes to the existing tariff quotas laid down in Regulation (EC) No 747/2001. (3) To implement the new tariff quotas and the changes to the existing tariff quotas, it is necessary to amend Regulation (EC) No 747/2001. (4) For the year 2004 the volumes of the new tariff quotas and the increases of the volumes of existing tariff quotas should be calculated as a pro rata of the basic volumes specified in the Protocol, taking into account the part of the period elapsed before 1 May 2004. (5) In order to facilitate the management of certain existing tariff quotas provided for in Regulation (EC) No 747/2001, the quantities imported within the framework of those quotas should be taken into account for charging on the tariff quotas opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation. (6) Since the Protocol to the EU-Israel Euro-Mediterranean Agreement applies on a provisional basis from 1 May 2004, this Regulation should apply from the same date and should enter into force as soon as possible. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex VII to Regulation (EC) No 747/2001 is amended as set out in the Annex to this Regulation. Article 2 The quantities which, pursuant to Annex VII to Regulation (EC) No 747/2001, have been put into free circulation in the Community within the tariff quotas with order numbers 09.1303, 09.1306, 09.1310, 09.1318, 09.1329, 09.1352 and 09.1360, shall be charged against the respective tariff quotas opened pursuant to Annex VII to Regulation (EC) No 747/2001, as amended by this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 2279/2004 (OJ L 396, 31.12.2004, p. 38). (2) Not yet published in the Official Journal. ANNEX In Annex VII to Regulation (EC) No 747/2001, the table set out in Part A is amended as follows: 1. the following new rows are inserted: Order No CN code TARIC subdivision Description of goods Quota period Quota volume (in tonnes) Quota duty 09.1361 0105 12 00 Live turkeys, weighing not more than 185 g from 1.5. to 31.12.2004 79 653 pieces Exemption from 1.1. to 31.12.2005 122 960 pieces from 1.1. to 31.12.2006 126 440 pieces from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 129 920 pieces 09.1362 0407 00 Birds' eggs, in shell, fresh, preserved or cooked from 1.5. to 31.12.2004 357 067 pieces Exemption from 1.1. to 31.12.2005 551 200 pieces from 1.1. to 31.12.2006 566 800 pieces from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 582 400 pieces 09.1363 0604 99 90 Dyed, bleached, impregnated or otherwise prepared foliage, branches and other parts of plants, without flowers or flower buds, grasses, for bouquets or for ornamental purposes from 1.5. to 31.12.2004 6,87 Exemption from 1.1. to 31.12.2005 10,6 from 1.1. to 31.12.2006 10,9 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 11,2 09.1364 0701 90 50 New potatoes, fresh or chilled from 1.5. to 30.6.2004 103 Exemption from 1.1. to 30.6.2005 318 from 1.1. to 30.6.2006 327 from 1.1. to 30.6.2007 and for each period thereafter from 1.1. to 30.6. 336 09.1365 ex 2004 90 98 12 19 (1) 30 80 Other vegetables and mixtures of vegetables, prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006, other than celeriac or carrots from 1.5. to 31.12.2004 103 Exemption from 1.1. to 31.12.2005 159 from 1.1. to 31.12.2006 163,5 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 168 09.1366 2009 80 89 Other juice of any other single fruit or vegetable, of a Brix value not exceeding 67, of a value not exceeding EUR 30 per 100 kg net weight, with an added sugar content not exceeding 30 % by weight, other than pear juice or juices of tropical fruit from 1.5. to 31.12.2004 240,33 Exemption from 1.1. to 31.12.2005 371 from 1.1. to 31.12.2006 381,5 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 392 2. the rows for the tariff quotas with order numbers 09.1306, 09.1303, 09.1310, 09.1318, 09.1329, 09.1360 and 09.1352 are replaced, respectively, by the following rows: Order No CN code TARIC subdivision Description of goods Quota period Quota volume (in tonnes) Quota duty 09.1306 0603 10 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes from 1.1. to 31.12.2004 20 085 + 206 tonnes net weight increase from 1.5. to 31.12.2004 Exemption from 1.1. to 31.12.2005 20 988 from 1.1. to 31.12.2006 21 582 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 22 176 09.1303 0709 60 10 Sweet peppers, fresh or chilled from 1.1. to 31.12.2004 15 450 + 274,67 tonnes net weight increase from 1.5. to 31.12.2004 Exemption from 1.1. to 31.12.2005 16 324 from 1.1. to 31.12.2006 16 786 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 17 248 09.1310 0709 90 60 Sweet corn, fresh or chilled from 1.1. to 31.12. 1 500 (1) Exemption 09.1318 0712 90 50 Dried carrots, whole, cut, sliced, broken or in powder, but not further prepared from 1.1. to 31.12.2004 103 + 54,93 tonnes net weight increase from 1.5. to 31.12.2004 Exemption 0712 90 90 Other dried vegetables and mixtures of vegetables, whole, cut, sliced, broken or in powder, but not further prepared from 1.1. to 31.12.2005 190,8 0910 40 19 Crushed or ground thyme from 1.1. to 31.12.2006 196,2 0910 40 90 Bay leaves from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 201,6 0910 91 90 Crushed or ground mixtures of different types of spices 0910 99 99 Other crushed or ground spices 09.1329 0807 19 00 Other melons, fresh from 1.11.2003 to 31.5.2004 11 400 + 14,29 tonnes net weight increase from 1.5. to 31.5.2004 Exemption from 15.9.2004 to 31.5.2005 11 845 from 15.9.2005 to 31.5.2006 12 190 from 15.9.2006 to 31.5.2007 12 535 from 15.9.2007 to 31.5.2008 and for each period thereafter from 15.9 to 31.5. 12 880 09.1360 ex 2009 90 59 30 Mixtures of citrus fruit juices with tropical juices and mixtures of citrus fruit juices, of a Brix value not exceeding 67, of a value exceeding EUR 30 per 100 kg net weight, not containing added sugar from 1.1. to 31.12.2004 1 545 + 892,67 tonnes net weight increase from 1.5. to 31.12.2004 Exemption from 1.1. to 31.12.2005 2 968 from 1.1. to 31.12.2006 3 052 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 3 136 09.1352 2204 21 10 Wine of fresh grapes including fortified wines in containers holding 2 liters or less from 1.1. to 31.12.2004 3 718,3 hl + 103 hl increase from 1.5. to 31.12.2004 Exemption ex 2204 21 79 79, 80 from 1.1. to 31.12.2005 3 985,6 hl ex 2204 21 80 79, 80 from 1.1. to 31.12.2006 4 098,4 hl ex 2204 21 83 (2) 10, 79, 80 from 1.1. to 31.12.2007 and for each period thereafter from 1.1. to 31.12. 4 211,2 hl ex 2204 21 84 (3) 10, 79, 80 ex 2204 21 94 10, 30 (4) ex 2204 21 98 10, 30 (4) ex 2204 21 99 10 (1) From 1 January 2005 the TARIC subdivisions 12 and 19 will be replaced by 10. (2) From 1 January 2005 the CN code ex 2204 21 83 will change to ex 2204 21 84 and the TARIC subdivisions 10, 79 and 80 will change to 59 and 70. (3) From 1 January 2005 the CN code ex 2204 21 84 will change to ex 2204 21 85 and the TARIC subdivisions 10, 79 and 80 will change to 79 and 80. (4) From 1 January 2005 the TARIC subdivisions 10 and 30 will be replaced by 20.